PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/514,404
Filing Date: 17 Jul 2019
Appellant(s): NVIDIA Corporation



__________________
Jeffrey R. Schnayer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/12/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.

Claims 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (US 2020/0026282 A1), in view of Koike (US 2008/0046181 A1).

Claims 1-2, 7-8, 11-14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (US 2020/0026282 A1), in view of Pokhrel (WO 2020/058560 A1) and Koike (US 2008/0046181 A1).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (US 2020/0026282 A1), Pokhrel (WO 2020/058560 A1), and Koike (US 2008/0046181 A1), in view of Rastoll (US 2020/0192352 A1).

Claims 5-6 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (US 2020/0026282 A1), Pokhrel (WO 2020/058560 A1), and Koike (US 2008/0046181 A1), in view of Wilkinson (US 2019/0025843 A1).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (US 2020/0026282 A1), Pokhrel (WO 2020/058560 A1), and Koike (US 2008/0046181 A1), in view of Mishra (US 2016/0260328 A1).

(2) Response to Argument

A.	The rejection of claims 21, 22, and 24 under 35 U.S.C. § 103 as ostensibly being unpatentable over Choe and Koike should be reversed because the combination of references fails to teach or suggest all features of the claims.

	In section A, starting on page 6 of the appeal brief, Appellant argues that the combination of Choe and Koike fails to teach or suggest “one or more circuits to determine one or more control decisions for an ego-machine based at least in part on a time-to-collision (TTC) measurement generated based at least in part on an output of a neural network representative of an inverse of the TTC measurement, the output computed based at least in part on a sequence of frames of sensor data generated using one or more sensors of the ego-machine,” as recited in claim 21.

From line 3 of page 7 to line 6 of page 8 of the appeal brief, Appellant argues that Choe does not teach or suggest that the machine learning model produces an output “representative of an inverse of the TTC measurement,” rather that the determining of the TTC is a post-process that occurs after the machine learning model detects the set of objects, or in other words, “the machine learning model does not determine the TTC”.
In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., that the machine learning model determines the TTC) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is the examiner’s opinion that the combination of Choe and Koike discloses at least that “the TTC measurement generated based at least in part on an output of a neural network representative of an inverse of the TTC measurement.” 
For example, the examiner understands that Choe discloses at least that the machine learning model produces an output representative of a TTC measurement, where the set of objects detected by the machine learning model is used to calculate the TTC (In paragraph [0077], Choe teaches processing 1000 that at block 1001 “processes the pre-processed image with a corresponding ranging depth image using the machine learning model to detect a set of objects perceived by the ADV,” at block 1002 “post-processes the set of detected objects to track the set of objects according to a distance between the objects and the ADV,” and at block 1003, “generates the trajectory based on a time to collision (TTC) measurement to a tracked object and the lane line to control the ADV autonomously according to the trajectory”). Choe does not explicitly disclose wherein the TTC measurement is generated based on a representative of an inverse of the TTC measurement.
Although Koike does not teach calculating an inverse of the TTC using a neural network, the examiner understands that a person having ordinary skill in the art before the effective filing date of the claimed invention would be able to implement calculating the inverse of the TTC based on object detection and subsequently the TTC using the inverse of the TTC, as taught by Koike (In paragraph [0080], Koike teaches calculating TTC as the inverse of C, where C is the inverse of the TTC; in paragraph [0007], Koike teaches that the time to contact (TTC) may be estimated via “feature tracking” methods and in paragraph [0063], Koike teaches that in another embodiment, the motion of an object is detected or measured utilizing consecutive images of an object by calculating a motion vector drawn between two points in two images), with the machine learning object detection and calculation of the TTC of Choe.
In this way, the combination of Choe and Koike discloses generating the TTC measurement based at least in part on an output of a neural network “representative” of an inverse of the TTC measurement, where the object detection output by the neural network of Choe must be at least “representative” of an inverse of the TTC measurement under its broadest reasonable interpretation in order to be used to calculate the inverse of the TTC and the TTC measurement itself.
Appellant argues that because the determination of the TTC is a post-process that occurs after the machine learning model detects the objects, that the machine learning model does not determine the TTC and therefore does not teach or suggest that the machine learning model produces an output “representative of an inverse of the TTC measurement”. However, the claim as drafted does not require the machine learning module to determine the TTC or inverse of the TTC directly. The examiner understands that an output which contains information that is used to calculate the inverse of the TTC or the TTC in post-processes must at least be an output that “represents” the inverse of the TTC, even if the output is not the inverse of the TTC itself.
Additionally, although the examiner agrees with Appellant that the determination of the inverse of the TTC and TTC measurement are post-processes to the output of the neural network, the claim as drafted lacks any temporal limitations which may otherwise prevent a post-process calculation from reading on the claim. For example, claim 21 does not require that the TTC measurement is generated simultaneously to the generation of the output of the neural network. In this way, generating the TTC measurement or inverse of the TTC as post-processes to the output of the neural network does not prevent the combination of Choe and Koike from reading on the claim as drafted.

In lines 7-21 of page 8 of the appeal brief, Appellant argues that Koike does not teach where the inverse of the TTC is computed using a sequential neural network, or any type of machine learning model, and that Koike computes a value related to the TTC using information other than “an output of a neural network representative of an inverse of the TTC measurement,” as recited by claim 21, and therefore that Koike does not teach or suggest “the TTC measurement generated based at least in part on an output of a neural network representative of an inverse of the TTC measurement, the output computed based at least in part on a sequence of frames of sensor data generated using one or more sensors of the ego-machine” as recited in claim 21.
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Although Koike does not teach where the inverse of the TTC is computed using a machine learning model, the examiner understands the combination of Choe and Koike to disclose “the TTC measurement generated based at least in part on an output of a neural network representative of an inverse of the TTC measurement, the output computed based at least in part on a sequence of frames of sensor data generated using one or more sensors of the ego-machine” as recited in claim 21, as is expressed above. For example, it is the examiner’s opinion that, via the combination of Choe and Koike, the calculation of the inverse of the TTC as taught by Koike based on object detection may be based at least in part on the output of object detection by the neural network as disclosed by Choe, where the output by the neural network of Choe must at least be “representative” of an inverse of the TTC measurement under its broadest reasonable interpretation in that it is utilized to calculate the inverse of the TTC in combination with Koike.

	From line 22 of page 8 to line 18 of page 9, Appellant argues that neither Choe nor Koike realize the benefits of determining the inverse of the TTC using the sequential neural network, where the Appellant’s specification describes benefits which may be achieved “by training the DNN(s) [deep neural network(s)] to predict the inverse of the TTC.”
	However, the examiner understands that the neural network is not required to directly predict an inverse of the TTC to meet the claim language as drafted in claim 21, where claim 21 recites only that the TTC measurement is generated “based at least in part on an output of a neural network representative of an inverse of the TTC measurement.” Additionally, the examiner understands that the combination of Choe and Koike is not required to realize the benefits as expressed in the Appellant’s specification. As expressed in the non-final rejection filed 01/12/2022, “it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement calculating the TTC as Koike teaches with the method of Choe, because by calculating the TTC as Koike teaches, “no search or iteration is involved and there is no need to solve complex equations” as Koike suggests in paragraph [0084]. This advantageous as less complexity in the calculation of the TTC allows for a faster estimation.”
	
	For at least the reasons expressed above, it is the examiner’s opinion that the arguments presented by Appellant that “the rejection of claims 21, 22, and 24 under 35 U.S.C. § 103 as ostensibly being unpatentable over Choe and Koike should be reversed because the combination of references fails to teach or suggest all features of the claims” are not persuasive, and that the rejections of claims 21, 22, and 24 under 35 U.S.C. § 103 as being unpatentable over Choe (US 2020/0026282 A1), in view of Koike (US 2008/0046181 A1) should be maintained.

B.	The rejection of claims 1, 2, 7, 8, 11-14, and 23 under 35 U.S.C. § 103 as ostensibly being unpatentable over Choe, Pokhrel, and Koike should be reversed because the combination of references fails to teach or suggest all features of the claims.

	In section B, starting on page 9 of the appeal brief, Appellant argues that for at least the reasons with regard to independent claim 21, the combination of Choe and Koike, and additionally Pokhrel does not teach or suggest “computing, using the sequential DNN and based at least in part on the image data: … a third output representative of an inverse of a time-to-collision (TTC) before the vehicle and the object are predicted to intersect,” as recited in claim 1.
	As expressed in section A in regards to claim 21, it is the examiner’s opinion that the combination of Choe and Koike discloses at least “computing, using the sequential DNN and based at least in part on the image data: … a third output representative of an inverse of a time-to-collision (TTC) before the vehicle and the object are predicted to intersect,” as recited in claim 1. The examiner does not rely on the teachings of Pokhrel for the limitation being argued.
Therefore, it is the examiner’s opinion that the arguments presented by Appellant that “the rejection of claims 1, 2, 7, 8, 11-14, and 23 under 35 U.S.C. § 103 as ostensibly being unpatentable over Choe, Pokhrel, and Koike should be reversed because the combination of references fails to teach or suggest all features of the claims” are not persuasive, and that the rejections of claims 1, 2, 7, 8, 11-14, and 23 under 35 U.S.C. § 103 as being unpatentable over Choe (US 2020/0026282 A1), in view of Pokhrel (WO 2020/058560 A1) and Koike (US 2008/0046181 A1) should be maintained.

C.	The rejection of claims 3 and 4 under 35 U.S.C. § 103 as ostensibly being unpatentable over Choe, Pokhrel, Koike, and Rastoll should be reversed because the combination of references fails to teach or suggest all features of the claims.

	In section C, starting on page 10 of the appeal brief, Appellant argues that claims 3 and 4, which depend from independent claim 1, are patentable over a combination of Cho, Pokhrel, Koike, and Rastoll for at least the reasons provided above for claim 1, where Rastoll fails to cure the deficiencies of Choe, Pokhrel and Koike.
	As expressed in section B in regards to claim 1, it is the examiner’s opinion that the combination of Choe, Pokhrel, and Koike discloses claim 1 in its entirety. The examiner does not rely on Rastoll to disclose the subject matter of claim 1.
Therefore, it is the examiner’s opinion that the arguments presented by Appellant that “the rejection of claims 3 and 4 under 35 U.S.C. § 103 as ostensibly being unpatentable over Choe, Pokhrel, Koike, and Rastoll should be reversed because the combination of references fails to teach or suggest all features of the claims” are not persuasive, and that the rejections of claims 3 and 4 under 35 U.S.C. § 103 as being unpatentable over Choe (US 2020/0026282 A1), Pokhrel (WO 2020/058560 A1), and Koike (US 2008/0046181 A1), in view of Rastoll (US 2020/0192352 A1) should be maintained.

D.	The rejection of claims 5, 6, 25, and 26 under 35 U.S.C. § 103 as ostensibly being unpatentable over Choe, Pokhrel, Koike, and Wilkinson should be reversed because the combination of references fails to teach or suggest all features of the claims.

	In section D, starting on page 11 of the appeal brief, Appellant argues that claims 5, 6, 25, and 26, which depend from independent claims 1 or 21, are patentable over a combination of Cho, Pokhrel, Koike, and Wilkinson for at least the reasons provided above for claims 1 and 21, where Wilkinson fails to cure the deficiencies of Choe, Pokhrel and Koike.
	As expressed in sections A and B in regards to claims 1 and 21, it is the examiner’s opinion that the combination of Choe, Pokhrel, and Koike discloses claim 1 in its entirety, and that the combination of Choe and Koike discloses claim 21 in its entirety. The examiner does not rely on Wilkinson to disclose the subject matter of claims 1 or 21.
Therefore, it is the examiner’s opinion that the arguments presented by Appellant that “the rejection of claims 5, 6, 25, and 26 under 35 U.S.C. § 103 as ostensibly being unpatentable over Choe, Pokhrel, Koike, and Wilkinson should be reversed because the combination of references fails to teach or suggest all features of the claims” are not persuasive, and that the rejections of claims 5, 6, 25, and 26 under 35 U.S.C. § 103 as being unpatentable over Choe (US 2020/0026282 A1), Pokhrel (WO 2020/058560 A1), and Koike (US 2008/0046181 A1), in view of Wilkinson (US 2019/0025843 A1) should be maintained.

E.	The rejection of claims 9 and 10 under 35 U.S.C. § 103 as ostensibly being unpatentable over Choe, Pokhrel, Koike, and Mishra should be reversed because the combination of references fails to teach or suggest all features of the claims.

In section E, starting on page 11 of the appeal brief, Appellant argues that claims 9 and 10, which depend from independent claim 1, are patentable over a combination of Cho, Pokhrel, Koike, and Mishra for at least the reasons provided above for claim 1, where Mishra fails to cure the deficiencies of Choe, Pokhrel and Koike.
	As expressed in section B in regards to claim 1, it is the examiner’s opinion that the combination of Choe, Pokhrel, and Koike discloses claim 1 in its entirety. The examiner does not rely on Mishra to disclose the subject matter of claim 1.
Therefore, it is the examiner’s opinion that the arguments presented by Appellant that “the rejection of claims 9 and 10 under 35 U.S.C. § 103 as ostensibly being unpatentable over Choe, Pokhrel, Koike, and Mishra should be reversed because the combination of references fails to teach or suggest all features of the claims” are not persuasive, and that the rejections of claims 9 and 10 under 35 U.S.C. § 103 as being unpatentable over Choe (US 2020/0026282 A1), Pokhrel (WO 2020/058560 A1), and Koike (US 2008/0046181 A1), in view of Mishra (US 2016/0260328 A1) should be maintained.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HARRISON HEFLIN/     Examiner, Art Unit 3665                                                                                                                                                                                                 

Conferees:
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665               
                                                                                                                                                                                         /NICHOLAS KISWANTO/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.